ATTACHMENT TO ADVISORY ACTION

Applicant's request for entry into AFCP 2.0 is acknowledged, but is denied because the response cannot be reviewed and a search conducted in the limited amount of time authorized for this pilot program. Therefore, the response is being reviewed under pre-pilot practice.

Applicant's amendment filed on 03/17/2021 is acknowledged. However, the amendments have not been entered given that they require further search and consideration for claims 1, 3, 4 and 32. Specifically, the amendment has not been entered in light of amendments to the claim 1 reciting “polypyrrole and polyaniline…..camphorsuflonic acid (CSA) and dodecylbenzene sulfonic acid (DBSA)….m-cresol”, claim 3 reciting “the organic solvent is N-methylpyrrolidone (NMP); and the organic compound is D-sorbitol”, claim 4 reciting “the conductive polymer is polyaniline; the organic solvent is N-methylpyrrolidone (NMP); and the organic compound is maltitol” and claim 32 reciting “the conductive polymer is polypyrrole and the organic solvent is m-cresol; the organic compound is L-arabitol” which requires further search and consideration.

/KRUPA SHUKLA/Examiner, Art Unit 1787   

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787